                          Case 20-11662-KBO              Doc 227        Filed 07/01/20        Page 1 of 37




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                    )
         In re:                                                     )    Chapter 11
                                                                    )
         GNC HOLDINGS, INC., et al.,                                )    Case No. 20-11662 (KBO)
                                                                    )
                          Debtors.1                                 )    (Jointly Administered)
                                                                    )
                                                                    )    Bid Procedures Hearing Date:
                                                                    )    July 22, 2020 at 1:00 p.m. (ET)
                                                                    )    Bid Procedures Objection Deadline:
                                                                    )    July 15, 2020 at 4:00 p.m. (ET)
                                                                    )

                             DEBTORS’ MOTION FOR ENTRY OF AN ORDER
                        APPROVING (I)(A) THE DEBTORS’ ENTRY INTO STALKING
                         HORSE AGREEMENT AND RELATED BID PROTECTIONS;
                  (B) THE BIDDING PROCEDURES IN CONNECTION WITH THE SALE OF
                 SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS, (C) THE PROCEDURES
                FOR THE ASSUMPTION AND ASSIGNMENT OF EXECUTORY CONTRACTS
               AND UNEXPIRED LEASES, (D) THE FORM AND MANNER OF NOTICE OF THE
               SALE HEARING, ASSUMPTION PROCEDURES, AND AUCTION RESULTS, AND
                  (E) DATES FOR AN AUCTION AND SALE HEARING, (II)(A) THE SALE OF
               SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS FREE AND CLEAR OF ALL
             CLAIMS, LIENS, LIABILITIES, RIGHTS, INTERESTS AND ENCUMBRANCES, AND
             (B) THE DEBTORS’ ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY
                 CONTRACTS AND UNEXPIRED LEASES; AND (III) RELATED RELIEF AND
                                  (III) GRANTING RELATED RELIEF

                   The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

         respectfully state as follows in support of this motion (the “Motion”):




         1     The debtors in these Chapter 11 Cases, along with the last four digits of each debtor’s United States federal tax
               identification number, if applicable, or other applicable identification number, are: GNC Holdings, Inc. (6244);
               GNC Parent LLC (7572); GNC Corporation (5170); General Nutrition Centers, Inc. (5168); General Nutrition
               Corporation (4574); General Nutrition Investment Company (3878); Lucky Oldco Corporation (7141); GNC
               Funding, Inc. (7837); GNC International Holdings, Inc. (9873); GNC China Holdco, LLC (0004); GNC
               Headquarters LLC (7550); Gustine Sixth Avenue Associates, Ltd. (0731); GNC Canada Holdings, Inc. (3879);
               General Nutrition Centres Company (0939); GNC Government Services, LLC (2295); GNC Puerto Rico
               Holdings, Inc. (4559); and GNC Puerto Rico, LLC (7234). The debtors’ mailing address is 300 Sixth Avenue,
               Pittsburgh, Pennsylvania 15222.

26723873.1

         US-DOCS\116631501
                        Case 20-11662-KBO               Doc 227       Filed 07/01/20         Page 2 of 37




                                                    RELIEF REQUESTED

                 1.       The Debtors seek entry of an order, substantially in the form attached hereto as

         Exhibit A (the “Bidding Procedures Order”) (a) authorizing the Debtors to enter into and perform

         under an asset purchase agreement (the “Stalking Horse Agreement”) between the Debtors and

         Harbin Pharmaceutical Group Holding Co., Ltd. (or its designee) (the “Stalking Horse Bidder” or

         the “Buyer”),2 subject to the solicitation of higher or otherwise better offers for the Debtors’ assets

         (the “Assets”); (b) approving the Bid Protections (defined below) granted to the Stalking Horse

         Bidder; (c) approving the proposed bidding procedures attached as Exhibit 1 to the Bidding

         Procedures Order (the “Bidding Procedures”); (d) approving procedures for assuming and

         assigning executory contracts and unexpired leases and certain related notices, including notice of

         proposed cure amounts; (e) approving the form and manner of (1) notice of the Auction (defined

         below) and Sale Hearing (the “Sale Notice”), attached as Exhibit 2 to the Bidding Procedures

         Order; (2) notice of the Assumption Procedures (the “Assumption Notice”), attached as Exhibit 3

         to the Bidding Procedures Order; and (3) the post-auction notice (“Post-Auction Notice”), attached

         as Exhibit 4 to the Bidding Procedures Order; (f) establishing dates and deadlines in connection

         with the sale of substantially all of the Debtors’ Assets (the “Sale”), including the Bid Deadline

         (as defined in the Bidding Procedures), and the dates of the auction for the Assets (the “Auction”),

         if needed, and the hearing with respect to the approval of the sale (the “Sale Hearing”); and

         (g) granting related relief.




         2   The term sheet for the Stalking Horse Agreement is attached hereto as Exhibit B (the “Term Sheet”). The Debtors
             will file the Stalking Horse Agreement in advance of the hearing on this Motion. The Debtors anticipate filing
             the Stalking Horse Agreement on or before July 7, 2020 or such other deadline as the Debtors and the Stalking
             Horse Bidder agree but in no event shall that be later than July 15, 2020. To the extent the Stalking Horse
             Agreement is filed after July 7, 2020, the Debtors will extend the objection deadline for parties to object to the
             Bidding Procedures, as appropriate.

26723873.1
                                                                  2
         US-DOCS\116631501
                        Case 20-11662-KBO         Doc 227      Filed 07/01/20      Page 3 of 37




                 2.      The Debtors request that the Bidding Procedures Order establish the following

         dates and deadlines, subject to extension and other modifications by the Debtors:

                         (i)     Bid Deadline: August 28, 2020 at 4:00 p.m. (prevailing Eastern Time), as
                                 the deadline by which all Qualified Bids must be actually received pursuant
                                 to the Bidding Procedures (the “Bid Deadline”);

                         (ii)    Sale Objection Deadline: August 21, 2020 at 4:00 p.m. (prevailing Eastern
                                 Time) as the deadline (the “Sale Objection Deadline”) to (i) object to the
                                 Sale and/or (ii) except as otherwise set forth in the Assumption Procedures
                                 (defined below), object to the potential assumption or assumption and
                                 assignment of the Debtors’ executory contracts and unexpired leases
                                 pursuant to section 365 of the Bankruptcy Code (all such contracts and
                                 leases capable of being assumed or assumed and assigned under section 365
                                 of the Bankruptcy Code, the “Assigned Contracts”) and cure amounts
                                 related thereto, provided that, notwithstanding the foregoing, any (x)
                                 objections to the conduct of the Auction or designation of the Successful
                                 Bid or Back-Up Bid, or (y) Adequate Assurance Objections (defined below)
                                 may be filed at least 24 hours prior to the Sale Hearing;

                         (iii)   Auction: September 1, 2020 at 10:00 a.m. (prevailing Eastern Time), as
                                 the date and time of the Auction, if one becomes necessary, which will be
                                 held at the offices of the proposed counsel for the Debtors, Latham &
                                 Watkins LLP, 330 North Wabash Avenue, Suite 2800, Chicago, Illinois
                                 60611, telephonically, or by video via Zoom, or such later time or other
                                 place as the Debtors will timely notify all other Qualified Bidders, in
                                 consultation with the Consultation Parties (defined below);


                         (iv)    Reply Deadline: September 2, 2020 at 5:00 p.m., (prevailing Eastern
                                 Time), as the deadline for the Debtors to file replies to any objections to the
                                 Sale and/or the assumption or assumption and assignment of the Assigned
                                 Contracts and cure amounts related thereto, other than with respect to
                                 objections filed after the Sale Objection Deadline;

                         (v)     Auction Objection Deadline: September 3, 2020, at 4:00 p.m., prevailing
                                 Eastern Time, as the deadline to object to the conduct of the Auction, the
                                 choice of Successful Bidder and/or Back-Up Bidder and Adequate
                                 Assurance Objections (as defined below) with respect to a Successful
                                 Bidder and/or Back-Up Bidder other than the Stalking Horse Bidder; and


                         (vi)    Sale Hearing: Subject to the Court’s availability, September 4, 2020,
                                 before the Honorable Karen B. Owens, Bankruptcy Judge, United States
                                 Bankruptcy Court for the District of Delaware, at District of Delaware, at

26723873.1
                                                           3
         US-DOCS\116631501
                        Case 20-11662-KBO           Doc 227      Filed 07/01/20     Page 4 of 37




                                   824 Market Street North, 6th Floor, Wilmington, Delaware 19801, or
                                   pursuant to the Court’s video hearing procedures.

                 3.          In addition, by this Motion, the Debtors seek, following the conclusion of the Sale

         Hearing, entry of an order (the “Sale Order”), the form of which will be filed on the docket of

         these Chapter 11 Cases (defined below) no later than July 31, 2020: (a) authorizing (1) the sale (if

         any) of the Assets free and clear of all claims, liens, liabilities, rights, interests and encumbrances

         and (2) the assumption and assignment of certain executory contracts and unexpired leases; and

         (b) granting related relief.

                                             JURISDICTION AND VENUE

                 4.      This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

         1334 and the Amended Standing Order of Reference from the United States District Court for the

         District of Delaware dated as of February 29, 2012. This is a core proceeding pursuant to

         28 U.S.C. § 157(b), and, under Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

         Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),

         the Debtors consent to the entry of a final order by the Court in connection with this Motion to the

         extent that it is later determined that the Court, absent consent of the parties, cannot enter final

         orders or judgments in connection herewith consistent with Article III of the United States

         Constitution. Venue of these cases and this Motion in this district is proper under 28 U.S.C.

         §§ 1408 and 1409. The statutory bases for the relief requested herein are sections 105, 363, 365,

         503 and 507 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532

         (the “Bankruptcy Code”), rule 2002, 6004, and 6006 of the Federal Rules of Bankruptcy

         Procedure (the “Bankruptcy Rules”), and Local Rules 2002-1, 6004-1 and 9006-1.




26723873.1
                                                             4
         US-DOCS\116631501
                        Case 20-11662-KBO               Doc 227        Filed 07/01/20         Page 5 of 37




                                                        BACKGROUND

                 5.       On June 23, 2020 (the “Petition Date”), the Debtors filed voluntary petitions for

         relief in this Court, commencing cases (the “Chapter 11 Cases”) under chapter 11 of the

         Bankruptcy Code. The Debtors continue to manage and operate their businesses as debtors in

         possession under sections 1107 and 1108 of the Bankruptcy Code. No trustee or examiner has

         been requested in the Chapter 11 Cases, and no committees have been appointed.

                 6.       The Debtors commenced an ancillary proceeding under Part IV of the Companies’

         Creditors Arrangement Act (Canada) in Toronto, Ontario, Canada before the Ontario Superior

         Court of Justice (Commercial List).

                 7.       The factual background regarding the Debtors, including their business operations,

         their capital and debt structures, and the events leading to the filing of these Chapter 11 Cases, is

         set forth in detail in the Declaration of Tricia Tolivar, Chief Financial Officer of GNC Holdings,

         Inc. in Support of Chapter 11 Petitions and First Day Pleadings (the “First Day Declaration”)

         [Docket No. 21].3

                                                       INTRODUCTION

                 8.       The Debtors commenced these Chapter 11 Cases with a restructuring support

         agreement (the “RSA”)4 that allows them to pursue a “dual track” restructuring strategy designed

         to maximize the value of their estates. Having agreed with their key creditor constituencies on the

         principal terms of a standalone plan of reorganization5 that enjoys broad-based support, as



         3   The First Day Declaration and other relevant case information is available from (a) the Court’s website,
             www.deb.uscourts.gov, and (b) the website maintained by the Debtors’ proposed claims and noticing agent, Prime
             Clerk LLC, at https://cases.primeclerk.com/gnc.
         4   The RSA is attached as Exhibit B to the First Day Declaration.
         5   The Debtors anticipate filing a plan of reorganization no later than July 15, 2020 (the “Plan”).

26723873.1
                                                                   5
         US-DOCS\116631501
                         Case 20-11662-KBO       Doc 227      Filed 07/01/20     Page 6 of 37




         reflected in the Debtors’ RSA, the Debtors are also pursuing a competitive sale process for their

         assets as permitted by the RSA. The relief requested in this Motion is essential to ensure that the

         process is as competitive and robust as possible, and that the Debtors receive top dollar for their

         assets to the extent they ultimately decide to consummate an asset sale rather than the Standalone

         Plan Transaction (as defined in the First Day Declaration).

                 9.       The $760 million going-concern bid submitted by the Stalking Horse Bidder will

         serve the critical function of setting a “floor” for further competitive bidding. As noted above and

         as set forth in the Term Sheet, the Debtors have agreed to a deal in principle with the Stalking

         Horse Bidder. The transaction is subject to definitive documentation, including the Stalking Horse

         Agreement (the “Definitive Documentation”). The Debtors anticipate filing the Stalking Horse

         Agreement on or before July 7, 2020 or such other deadline as the Debtors and the Stalking Horse

         Bidder agree but in no event shall that be later than July 15, 2020. To the extent the Stalking Horse

         Agreement is filed after July 7, 2020, the Debtors will extend the objection deadline for parties to

         object to the Bidding Procedures, as appropriate. The RSA requires that the Debtors obtain the

         consent of the Required Sale Consenting Parties (as defined in the RSA) to proceed with a sale of

         their assets in lieu of the Standalone Plan Transaction and, although they do not yet have such

         consent, the Debtors anticipate that they will have such consent once the Definitive Documentation

         is finalized.

                 10.      The terms of the Stalking Horse Bid—including the Bid Protections the Debtors

         seek authority to provide by this Motion—are reasonable and were the product of good faith, arm’s

         length negotiations among the Debtors, the Stalking Horse Bidder, and certain of the creditor

         parties to the RSA, during the period leading up to the Petition Date. The Stalking Horse Bid (and




26723873.1
                                                          6
         US-DOCS\116631501
                        Case 20-11662-KBO         Doc 227      Filed 07/01/20     Page 7 of 37




         any overbids) represent an enticing alternative to the Standalone Plan Transaction and a “market

         check” on the terms of the Standalone Plan Transaction.

                 11.     The anticipated 60-day timeline for the bidding process ensures that the assets will

         be comprehensively marketed without unduly delaying the progress of these cases. The process

         contemplated by the Bidding Procedures will leave no doubt that, at the conclusion of that process,

         the Debtors will have explored all available alternatives and identified the highest or otherwise

         best offer for their assets.

                 12.     The Debtors and certain of the other parties to the RSA believe that approval of the

         Stalking Horse Agreement (as contemplated by the Term Sheet) and related Bid Protections, as

         well as the Bidding Procedures, will set these cases on a positive trajectory and are essential to the

         Debtors’ ability to identify and consummate the sale or restructuring transaction offering the

         greatest value to their creditors. Accordingly, the Debtors respectfully submit that the Court

         should grant the relief requested herein.

                             THE PROPOSED SALE AND BIDDING PROCEDURES

         I.      SUMMARY OF KEY TERMS OF THE STALKING HORSE BID

                 13.     By this Motion, the Debtors are requesting approval of the designation of the

         Stalking Horse Bidder and Stalking Horse Bid on the terms provided in the Term Sheet, as well as

         approval of reasonable and customary Bid Protections. Specifically, the Bid Protections consist

         of a break-up fee equal to $22.8 million and an expense reimbursement of up to $3.0 million of

         reasonable and documented out of pocket fees, each of which would constitute a superpriority

         administrative expense in the Debtors’ cases subordinate only to the Carve-Out, the DIP

         Superpriority Claims and the 507(b) Claims (each as defined in the Interim Order (I) Authorizing

         the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral,

         (III) Granting Liens and Providing Superpriority Administrative Expense Claims, (IV) Granting
26723873.1
                                                           7
         US-DOCS\116631501
                        Case 20-11662-KBO              Doc 227        Filed 07/01/20         Page 8 of 37




         Adequate Protection to Prepetition Secured Lenders, (V) Modifying Automatic Stay, (VI)

         Scheduling a Final Hearing and (VII) Granting Related Relief entered on June 26, 2020 [Docket

         No. 134]) and be payable from the proceeds of a Sale to a higher or better bidder (if any), in the

         event that the Stalking Horse Bid is not selected as the winning bidder. Given the Debtors’ need

         to maximize the value of the Assets through a timely and efficient marketing and sale process, the

         ability to designate a Stalking Horse Bid and offer Bid Protections is justified, appropriate and

         essential.

                 14.        In accordance with Local Rule 6004-1(b), the pertinent terms of the Term Sheet are

         summarized in the following table.6 The Debtors respectfully submit that all terms of the Term

         Sheet and eventual Stalking Horse Agreement, including those required to be highlighted under

         Local Rule 6004-1(b) are fair, reasonable, and appropriate under the circumstances, in light of the

         parties’ good faith, arm’s-length negotiation of the Stalking Horse Bid, the support of the Debtors’

         key creditor constituencies for the Debtors’ entry into such agreement, and the substantial benefits

         the Debtors and their estates will realize as a result thereof, including the establishment of a

         baseline price for the Debtors’ assets.

                                                      TERM SHEET
                  Parties           Seller: GNC Holdings, Inc. and each of its subsidiaries (which includes all of the
                                    Debtors).
                                    Buyer: Harbin Pharmaceutical Group Holding Co., Ltd. or its designee.
                                    See Term Sheet, Preamble
              Purchase Price        The aggregate consideration for all or substantially all of the assets of the Company will
                                    be $760 million, which amount shall be inclusive of the full amount of:7
                                       (i) the BOC Facility;


         6   This summary is provided for the convenience of the Court and parties in interest. To the extent there is any
             conflict between this summary and the Term Sheet, the latter governs in all respects. Capitalized terms used but
             not otherwise defined in this summary shall have the meanings set forth in the Term Sheet.
         7   The below may be adjusted if the Debtors do not proceed with the DIP Financing or if it is not approved by the
             Court.

26723873.1
                                                                  8
         US-DOCS\116631501
                          Case 20-11662-KBO               Doc 227        Filed 07/01/20          Page 9 of 37




                                                            TERM SHEET
                                        (ii) the Second Lien Take-Back Instrument;
                                        (iii) the DIP Financing;
                                        (iv) draw of a revolver up to $75 million;
                                        (v) the assumption of certain liabilities, including, without limitation, cure costs.
                                      Which amounts shall be subject to adjustments to take proper account of the agreed
                                      upon DIP budget (including an allowance for permitted variances).
                                      See Term Sheet, Art. I.

               Purchased Assets       The assets shall include all or substantially all of the Company’s assets. See Term Sheet,
                                      Art. I.

              Closing Conditions      The obligations of the parties to effect the Sale shall be subject to the satisfaction of the
                                      conditions precedent as set forth in the Definitive Documents. Such conditions
                                      precedent shall be usual and customary for transactions of this type, including, but not
                                      limited to, that the Court shall have entered an order approving the Sale or confirming
                                      a chapter 11 plan and such order shall not have been stayed or modified or subject to
                                      appeal. See Term Sheet, Art. I.
               “Insider” Status of    The Buyer is an affiliate of Harbin Pharmaceutical Group Co., Ltd. (“Harbin”), which
             Stalking Horse Bidder    holds approximately 41% of the voting interests in Debtor GNC Holdings, Inc., and is
                Local Rule 6004-      therefore an “insider” as defined in section 101 of the Bankruptcy Code. Harbin also
                   1(b)(iv)(A)        has other relationships with the Debtors (including as a joint venture partner) as
                                      described in greater detail in the First Day Declaration.

                                      To ensure the fairness of the Debtors’ contemplated auction process and any sale to
                                      Harbin, consideration of a potential transaction with Harbin, including the Stalking
                                      Horse Bid, was previously delegated to the special committee of independent directors
                                      of the board of GNC Holdings, Inc. and no Harbin-affiliated directors or officers of the
                                      Debtors were involved in the negotiation or approval by GNC Holdings, Inc. of the
                                      Stalking Horse Bid.

               Agreements with        The Stalking Horse Bidder has not entered into any agreements with management or
              Management or Key       key employees concerning compensation or future employment.
                  Employees
                Local Rule 6004-
                   1(b)(iv)(B)
                Private Sale/No       The Term Sheet contemplates that the Sale shall be implemented pursuant to a bid and
             Competitive Bidding      auction process or in connection with confirmation of a chapter 11 plan. See Term Sheet,
                Local Rule 6004-      Art. I.
                   1(b)(iv)(D)
               Closing and Other      The Term Sheet does not provide a deadline for closing, but the Bidding Procedures set
                   Deadlines          a deadline for closing of September 21, 2020.
                Local Rule 6004-
                   1(b)(iv)(E)
                Tax Exemption         The Buyer and the Debtors do not seek to have the sale of the Assets in the Stalking
                Local Rule 6004-      Horse Bid declared exempt from taxes under section 1146(a) of the Bankruptcy Code.
                   1(b)(iv)(I)
             Requested Findings as    The Debtors expect the proposed Sale Order to include a customary finding concerning
             to Successor Liability   the absence of successor liability for the Buyer.
                Local Rule 6004-
                   1(b)(iv)(L)


26723873.1
                                                                     9
         US-DOCS\116631501
                         Case 20-11662-KBO               Doc 227        Filed 07/01/20        Page 10 of 37




                                                             TERM SHEET
                  Credit Bid           The Term Sheet seeks to permit the Buyer to credit bid DIP claims pursuant to section
                Local Rule 6004-       363(k) of the Bankruptcy Code. In addition, the Bidding Procedures generally permit
                  1(b)(iv)(N)          credit bidding subject to certain conditions, as described in greater detail below. See
                                       Term Sheet, Art. IV; Bidding Procedures, Section G.
                 Relief from           The Debtors are seeking a waiver of the Bankruptcy Rule 6004(h) stay in connection
               Bankruptcy Rule         with the Bidding Procedures Order. See Proposed Bidding Procedures Order, ¶ 32.
                   6004(h)
               Local Rule 6004-
                 1(b)(iv)(O)

         II.       THE BIDDING PROCEDURES

                   15.      The Bidding Procedures are designed to facilitate a fair, robust and competitive sale

         process to ensure that the value of the Assets is maximized. The Bidding Procedures allow the

         Debtors to solicit and evaluate bids from potential bidders and determine the highest or otherwise

         best offer for their Assets on a timeline that is consistent with the timeline for these Chapter 11

         Cases set forth in the RSA. Specifically, the Bidding Procedures would provide 60 days between

         the filing of this Motion and the Final Bid Deadline, which the Debtors believe will be sufficient

         to allow potential bidders to conduct diligence and formulate competing bids. As of the date

         hereof, the Debtors have commenced the marketing process and have already made contact with

         numerous parties that may have interest in submitting a bid.

                   16.      Pursuant to Local Rule 6004-1(c), certain of the key terms of the Bidding

         Procedures are highlighted in the chart below:8

                                     MATERIAL TERMS OF THE BIDDING PROCEDURES
                  Provisions        A. Bid Deadline – the Bid Deadline to submit a binding and irrevocable offer to acquire
                 Governing             the Assets is August 28, 2020 at 4:00 p.m. prevailing Eastern time (Bid
               Qualification of        Procedures, Section C).
                 Bidders and
                                    B. Diligence Access Requirements – To access the Debtors’ data room and participate
                Qualified Bids
                                       in the sale process, a Potential Bidder must submit:
               Local Rule 6004-
                1(c)(i)(A)-(B)           •   a confidentiality agreement on customary terms that are reasonably acceptable to

         8     This summary is provided for the convenience of the Court and parties in interest. To the extent there is any
               conflict between this summary and the Bidding Procedures, the Bidding Procedures govern in all respects.
               Capitalized terms used but not otherwise defined in this summary shall have the meanings set forth in the Bidding
               Procedures.

26723873.1
                                                                   10
         US-DOCS\116631501
                       Case 20-11662-KBO               Doc 227        Filed 07/01/20        Page 11 of 37




                                   MATERIAL TERMS OF THE BIDDING PROCEDURES
                                           the Debtors;
                                       •   sufficient evidence, as reasonably determined by the Debtors in consultation with
                                           the Consultation Parties, 9 that the bidder intends to obtain due diligence and
                                           participate in the sale process for a bona fide purpose consistent with the Bidding
                                           Procedures; and
                                       •   evidence of such Potential Bidder’s financial capability to acquire the Assets, the
                                           adequacy of which will be assessed by the Debtors (with the assistance of their
                                           advisors). (Bid Procedures, Section B)
                                  C. Qualified Bid Requirements - To be eligible to participate in the Auction, a Potential
                                     Bidder must deliver to the Debtors and their advisors, a written, irrevocable offer that
                                     must be determined by the Debtors, in their reasonable business judgment and in
                                     consultation with the Consultation Parties, to satisfy each of the following conditions
                                     (collectively, the “Bid Requirements”):
                                       •   Purpose. Each Potential Bidder must state that the Bid includes an offer by the
                                           Potential Bidder to purchase some or all of the Assets, and identify the Assets
                                           with reasonable specificity and the particular liabilities, if any, the Potential
                                           Bidder seeks to assume.
                                       •   Purchase Price. Each Bid must clearly set forth the purchase price to be paid
                                           for the Assets (the “Purchase Price”) and must (a) indicate the source of cash
                                           consideration, including funding commitments, and confirm that such
                                           consideration is not subject to any contingencies, and (b) identify separately the
                                           cash and non-cash components of the Purchase Price, which non-cash
                                           components shall be limited only to credit-bids and assumed liabilities. The Bid
                                           should include a detailed sources and uses schedule. The Purchase Price must
                                           include (i) an aggregate amount of cash sufficient to pay all DIP Facility Claims
                                           outstanding at the closing (or, if the holder of any such DIP Facility Claims so
                                           consents, such payment may be effected, in lieu of cash, by way of credit bid
                                           pursuant to section 363(k) of the Bankruptcy Code), (ii) (x) additional cash
                                           sufficient to pay in full all of the Allowed Tranche B-2 Term Loan Claims, or (y)
                                           to the extent the Required Lenders (as defined in the Tranche B-2 Term Loan
                                           Agreement) have agreed in their sole discretion on behalf of all Tranche B-2
                                           Term Lenders, some other form of consideration (including, without limitation,
                                           any or a combination of cash and debt and/or equity securities, as determined by
                                           such Required Lenders in their sole discretion), (iii) the assumption or payment
                                           in cash of all Allowed Administrative Claims, all Allowed Tax Priority Claims,
                                           all Allowed Other Priority Claims, and all Allowed Other Secured Claims, (iv)
                                           the payment of all cure amounts and all other amounts required to effect the
                                           assumption and assignment of all applicable executory contracts and unexpired
                                           leases pursuant to section 365 of the Bankruptcy Code, and (v) the assumption of

         9   The “Consultation Parties” include: (i) counsel and financial advisors to the ad hoc group of holders of Tranche
             B-2 Obligations and FILO Term Loan Obligations represented by Milbank LLP (the “Crossover Ad Hoc Group”),
             (ii) counsel and financial advisors to the ad hoc group of holders of FILO Term Loan Obligations represented by
             Paul, Weiss, Rifkind, Wharton & Garrison LLP (the “FILO Ad Hoc Group”), and (iii) counsel and financial
             advisors to any official committee of unsecured creditors appointed in the Bankruptcy Case (the “UCC”);
             provided, that notwithstanding anything to the contrary in the foregoing, no person or entity that constitutes a
             Stalking Horse Bidder, Potential Bidder, Acceptable Bidder, Qualified Bidder, Successful Bidder or Back-Up
             Bidder (as determined by the Debtors, in their reasonable discretion) shall be deemed a Consultation Party for so
             long as such person constitutes a Stalking Horse Bidder, Potential Bidder, Acceptable Bidder, Qualified Bidder,
             Successful Bidder or Back-Up Bidder.

26723873.1
                                                                 11
         US-DOCS\116631501
                        Case 20-11662-KBO             Doc 227        Filed 07/01/20        Page 12 of 37




                                   MATERIAL TERMS OF THE BIDDING PROCEDURES
                                           certain liabilities (other than any assumed liabilities referenced in clause (i)
                                           above) (collectively, the “Minimum Purchase Price”). The Debtors’ advisors
                                           will provide the dollar amount of these claims upon request.
                                       •   Minimum Bid. The value of each Bid for all or substantially all of the Debtors’
                                           Assets, as determined by the Debtors in their business judgment (in consultation
                                           with the Consultation Parties), must exceed (a) the Minimum Purchase Price, plus
                                           (b) the maximum amount of Bid Protections payable to the Stalking Horse Bidder
                                           under the Term Sheet (i.e., $25.8 million)10, plus (c) the minimum Bid increment
                                           of $5 million (or such other amount as the Debtors may determine in consultation
                                           with the Consultation Parties, which amount may be less than $5 million,
                                           including with respect to a Bid for less than all Assets). The Debtors and their
                                           advisors, in consultation with the Consultation Parties, will determine, in their
                                           reasonable business judgment, the value of any assumed liabilities that differ
                                           from those included in the Stalking Horse Bid.
                                           Each Bid seeking to acquire an individual asset or combination of assets that are
                                           less than all of the Debtors’ Assets must have a value that in the Debtors’
                                           reasonable business judgment, in consultation with the Consultation Parties,
                                           either independently or in conjunction with one or more other Bids, exceeds the
                                           value that would be realized for such individual asset or combination of assets
                                           pursuant to the Stalking Horse Bid.
                                       •   Bid Deposit. Each Bid must be accompanied by a cash deposit (made by wire
                                           transfer or certified or cashier’s check) equal to 7.5% of the aggregate value of
                                           the cash and non-cash consideration of the Bid (the “Good Faith Deposit”),
                                           which will be held in a segregated account established by the Debtors in
                                           consultation with the Consultation Parties. To the extent a Qualified Bid is
                                           modified before, during, or after the Auction in any manner that increases the
                                           purchase price contemplated by such Qualified Bid, the Debtors reserve the right,
                                           in consultation with the Consultation Parties, to require that such Qualified
                                           Bidder increase its Good Faith Deposit so that it equals ten percent of the
                                           increased Purchase Price.
                                       •   Committed Financing. If a Bid is not accompanied by evidence of the Potential
                                           Bidder’s capacity to consummate the Sale transaction set forth in its Bid with
                                           cash on hand, each Bid must include committed financing documented to the
                                           Debtors’ satisfaction, in consultation with the Consultation Parties, that
                                           demonstrates that the Potential Bidder has received sufficient debt and/or equity
                                           funding commitments to satisfy the Potential Bidder’s Purchase Price and other
                                           obligations (including any assumed liabilities) under its Bid. Such funding
                                           commitments or other financing must not be subject to any internal approvals,
                                           syndication requirements, diligence, or credit committee approvals, and shall
                                           have covenants, conditions and term and termination provisions acceptable to the
                                           Debtors, in consultation with the Consultation Parties.
                                       •   Pro Forma Capital Structure. Each Bid must include a description of the
                                           Bidder’s pro forma capital structure.
                                       •   Good Faith Offer. Each Bid must constitute a good faith, bona fide offer to
                                           purchase the Assets set forth in such Bid.
                                       •   Marked Agreement.         Each Bid must be accompanied by clean and duly

         10   The $25.8 million maximum is comprised of (i) a break-up fee equal to $22.8 million and (ii) reimbursement of
              the Stalking Horse Bidder’s reasonable, documented expenses up to $3.0 million.

26723873.1
                                                                12
         US-DOCS\116631501
                       Case 20-11662-KBO       Doc 227          Filed 07/01/20        Page 13 of 37




                              MATERIAL TERMS OF THE BIDDING PROCEDURES
                                    executed transaction documents including, at a minimum, a draft purchase
                                    agreement, including the exhibits and schedules related thereto, and any related
                                    material documents integral to such Bid pursuant to which the Potential Bidder
                                    proposes to effectuate the Sale, along with redlines of such agreements marked
                                    to reflect any amendments and modifications from the Stalking Horse Agreement
                                    and any other applicable transaction documents relating to the Stalking Horse
                                    Bid, which amendments and modifications may not be inconsistent with these
                                    Bidding Procedures. Each such draft purchase agreement must provide for (i)
                                    payment in cash at closing of the Expense Reimbursement and the Break-Up Fee
                                    to the Stalking Horse Bidder, and (ii) a representation that the Potential Bidder
                                    will: (a) with respect to a sale of the U.S. Assets, make all necessary filings under
                                    the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the
                                    “HSR Act”), if applicable, and submit and pay the fees associated with all
                                    necessary filings under the HSR Act as soon as reasonably practicable; provided,
                                    however, that the timing and likelihood of receiving HSR Act approval will be a
                                    consideration in determining the highest or otherwise best Bid; or (b) with respect
                                    to a sale of the Canadian Assets, make all necessary filings under the (x)
                                    Competition Act (R.S.C., 1985, c. C-34, as amended (the “Competition Act”);
                                    and (y) Investment Canada Act, (R.S.C., 1985, c. 28 (1st Supp.)) (the “ICA”), if
                                    applicable, and submit and pay the fees associated with all necessary filings under
                                    the Competition Act as soon as reasonably practicable; provided, however, that
                                    the timing and likelihood of receiving Competition Act and ICA approval will be
                                    a consideration in determining the highest or otherwise best Bid. The documents
                                    contemplated by this Section C(viii) shall herein be referred to as the “Qualified
                                    Bid Documents.”
                                •   Contracts and Leases; Employees. Each Bid must identify an initial schedule,
                                    of each executory contract and unexpired lease to be assumed and assigned to the
                                    Potential Bidder in connection with the Sale. Each Bid must identify with
                                    specificity (i) the party responsible for satisfying cure amounts and other amounts
                                    that have accrued under assumed and assigned contracts and leases after the
                                    Petition Date and prior to Closing, including amounts that have accrued but not
                                    yet become due prior to the Closing, (ii) the Debtors’ store leases to be assumed
                                    and assigned to the Potential Bidder; and (iii) which of the Debtors’ employees
                                    or groups thereof will be offered employment with the Potential Bidder to the
                                    extent it is the Successful Bidder and Closing occurs. Each Bid must expressly
                                    assume the Debtors’ Compensation and Benefits Programs (as defined in the
                                    Plan).
                                •   No Contingencies. A Bid must contain a clear statement that it is not conditioned
                                    on any contingency, including, among others, on obtaining any of the following
                                    (a) financing, (b) shareholder, board of directors, or other approvals (including
                                    regulatory approvals), and/or (c) the outcome or completion of a due diligence
                                    review by the Potential Bidder.
                                •   Binding and Irrevocable. A Potential Bidder’s Bid must be irrevocable unless
                                    and until the Debtors accept a higher Bid and such Potential Bidder is not selected
                                    as the Back-Up Bidder (as defined herein). In the event a Bid is chosen as the
                                    Back-Up Bid (as defined below), it must remain irrevocable until the Debtors and
                                    the Successful Bidder consummate the Sale.
                                •   Joint Bids. The Debtors will be authorized to approve joint Bids in their
                                    reasonable discretion, in consultation with the Consultation Parties, on a case-by-
                                    case basis.


26723873.1
                                                           13
         US-DOCS\116631501
                       Case 20-11662-KBO       Doc 227         Filed 07/01/20         Page 14 of 37




                              MATERIAL TERMS OF THE BIDDING PROCEDURES
                                •   Adequate Assurance Information. Each Bid must be accompanied by
                                    sufficient and adequate financial and other information (the “Adequate
                                    Assurance Information”) to demonstrate, to the reasonable satisfaction of the
                                    Debtors, in consultation with the Consultation Parties, that such Potential Bidder
                                    (a) has the financial wherewithal and ability to consummate the acquisition of the
                                    Assets covered by the Bid (the “Closing”), and (b) can provide adequate
                                    assurance of future performance in satisfaction of the requirements under section
                                    365(f)(2)(B) of the Bankruptcy Code, and the Potential Bidder’s willingness to
                                    perform, under any contracts that are proposed to be assumed and assigned to
                                    such party. Such information, solely with respect to real estate leases, should
                                    include: (i) the exact name of the entity that will be designated as the proposed
                                    assignee of the leases; (ii) audited or, if not available, non-audited financial
                                    statements and any supplemental schedules for the calendar years ended 2018
                                    and 2019 for the proposed assignee and any proposed guarantor; (iii) any
                                    documents regarding the proposed assignee’s and any guarantor’s experience in
                                    operating retail stores; (iv) the number of retail stores the proposed assignee and
                                    any guarantor operates and the trade names used; and (v) any additional evidence
                                    of the assignee’s financial wherewithal, including available cash and any debt or
                                    equity commitments or other forms of liquidity post-closing. Such evidence may
                                    also include audited and unaudited financial statements, tax returns, bank account
                                    statements, a description of the proposed business to be conducted at the premises
                                    and/or any other documentation that the Debtors further request. The Bid must
                                    also identify a contact person that parties may contact to obtain additional
                                    Adequate Assurance Information.
                                •   Identity. Each Bid must fully disclose the identity of each entity that will be
                                    participating in connection with such Bid (including any equity owners or
                                    sponsors, if the purchaser is an entity formed for the purpose of consummating
                                    the acquisition of the Assets), and the complete terms of any such participation,
                                    along with sufficient evidence that the Potential Bidder is legally empowered, by
                                    power of attorney or otherwise, to complete the transactions on the terms
                                    contemplated by the parties. A Bid must also fully disclose any connections or
                                    agreements with the Debtors, any known, potential, prospective bidder, or
                                    Qualified Bidder (as defined herein), or any officer, director, or equity security
                                    holder of the Debtors.
                                •   Authorization. Each Bid must contain evidence that the Potential Bidder has
                                    obtained authorization or approval from its board of directors and, if required, its
                                    shareholders (or a comparable governing body reasonably acceptable to the
                                    Debtors) with respect to the submission of its Bid and the consummation of the
                                    transactions contemplated in such Bid.
                                •   No Fees. Except as otherwise provided in the Stalking Horse Agreement with
                                    respect to the Stalking Horse Bid: (a) each Potential Bidder presenting a Bid or
                                    Bids will bear its own costs and expenses (including legal fees) in connection
                                    with the proposed transaction; (b) by submitting its Bid, each Potential Bidder
                                    agrees to waive its right to request or receive fees or reimbursement of expenses
                                    on any basis, including under section 503(b) of the Bankruptcy Code; and (c)
                                    each Bid must expressly state that the Bid does not entitle the Potential Bidder to
                                    any break-up fee, termination fee, expense reimbursement, or similar type of
                                    payment or reimbursement.
                                •   Adherence to Bidding Procedures. By submitting its Bid, each Potential
                                    Bidder is agreeing to (a) abide by and honor the terms of these Bidding
                                    Procedures and agrees not to submit a Bid or seek to reopen the Auction after
                                    conclusion of the Auction and (b) serve as Back-Up Bidder, if its Bid is selected
26723873.1
                                                          14
         US-DOCS\116631501
                       Case 20-11662-KBO          Doc 227         Filed 07/01/20         Page 15 of 37




                              MATERIAL TERMS OF THE BIDDING PROCEDURES
                                      as the next highest or next best bid after the Successful Bid with respect to the
                                      applicable assets.
                                 •    Regulatory Approvals and Covenants. A Bid must set forth each regulatory
                                      and third-party approval required for the Potential Bidder to consummate the
                                      applicable Sale, if any, and the time period within which the Potential Bidder
                                      expects to receive such governmental, licensing, regulatory, or third-party
                                      approvals (and in the case that receipt of any such approval is expected to take
                                      more than thirty days following execution and delivery of the asset purchase
                                      agreement, those actions the Potential Bidder will take to ensure receipt of such
                                      approvals as promptly as possible).
                                 •    As-Is, Where-Is. Each Bid must include a written acknowledgement and
                                      representation that the Potential Bidder (a) has had an opportunity to conduct any
                                      and all due diligence regarding the Debtors’ Assets and liabilities prior to making
                                      its Bid, (b) has relied solely upon its own or its advisors’ independent review,
                                      investigation, and/or inspection of any documents and/or the Assets and liabilities
                                      in making its Bid, and (c) did not rely upon any written or oral statements,
                                      representations, promises, warranties, or guaranties whatsoever, whether express,
                                      implied, by operation of law, or otherwise, regarding the Assets, liabilities, or the
                                      completeness of any information provided in connection therewith or the
                                      Auction, except as expressly stated in the Potential Bidder’s proposed purchase
                                      agreement for the Assets.
                                 •    Time Frame for Closing. A Bid by a Potential Bidder must be reasonably likely
                                      (based on antitrust or other regulatory issues, experience, and other
                                      considerations) to be consummated, if selected as the Successful Bid (as defined
                                      herein), within a time frame reasonably acceptable to the Debtors in consultation
                                      with the Consultation Parties.
                                 •    Consent to Jurisdiction. The Potential Bidder must submit to the jurisdiction
                                      of the Bankruptcy Court and waive any right to a jury trial in connection with
                                      any disputes relating to the Debtors’ qualification of Bids, the Auction, the
                                      construction and enforcement of these Bidding Procedures, the Plan, the Sale
                                      documents, and the Closing, as applicable.
                             Bids fulfilling all of the preceding requirements, as determined by the Debtors and their
                             advisors, in their reasonable business judgment and in consultation with the Consultation
                             Parties, will be deemed to be “Qualified Bids,” and those parties submitting Qualified
                             Bids will be deemed to be “Qualified Bidders.” All information disclosed by any Potential
                             Bidder in connection with all of the preceding requirements will be made available by the
                             Debtors to the Consultation Parties promptly upon the Debtors’ receipt thereof but in any
                             event no later than the earlier of one business day or two calendar days following the
                             Debtors’ receipt of such information; provided that the Debtors shall provide the Stalking
                             Horse Bidder with the number of Qualified Bids received and the amount of each
                             respective Qualified Bid; provided that any confidential financing and/or equity
                             commitment documents received from a Potential Bidder shall only be shared with the
                             Consultation Parties on a professional-eyes’-only basis. The Debtors reserve the right, in
                             consultation with the Consultation Parties, to work with any Potential Bidder in advance
                             of the Auction to cure any deficiencies in a Bid that is not initially deemed to be a Qualified
                             Bid
                             In addition, the Debtors, with the consent of the Consultation Parties, reserve the right to
                             waive any of the Qualified Bid requirements set forth above and deem a Bid to be a
                             Qualified Bid notwithstanding any non-compliance with such requirements. (Bid
                             Procedures, Section C)

26723873.1
                                                             15
         US-DOCS\116631501
                         Case 20-11662-KBO             Doc 227        Filed 07/01/20        Page 16 of 37




                                   MATERIAL TERMS OF THE BIDDING PROCEDURES
                  Provisions       The Stalking Horse Bid provides for payment of a break-up fee equal to $22.8 million
                Providing Bid      (i.e., 3% of the Purchase Price) and an expense reimbursement not exceeding $3,000,000.
                Protections to
             “Stalking Horse” or
                Initial Bidder
               Local Rule 6004-
                  1(c)(i)(C)
              Modification of          •   The Debtors, with the consent of the Consultation Parties, reserve the right to
                Bidding and                waive any of the Qualified Bid requirements set forth above and deem a Bid to
             Auction Procedures            be a Qualified Bid notwithstanding any non-compliance with such requirements.
              Local Rule 6004-             (Bid Procedures, Section C)
                  1(c)(i)(D)
                                       •   The Debtors reserve the right, in consultation with the Consultation Parties, to
                                           alter the $5 million overbid increment under the Bidding Procedures. (Bid
                                           Procedures, Section G(vi))

                                       •   The Debtors reserve the right, in consultation with the Consultation Parties, to
                                           require the last and final Bids at the Auction to be submitted on a “blind” basis.
                                           (Bid Procedures, Section G(x))

                                       •   The Debtors reserve the right, in their reasonable business judgment and in
                                           consultation with the Consultation Parties, to adjourn the Auction one or more
                                           times. (Bid Procedures, Section G(xi))

                                       •   The Debtors reserve the right to announce additional/other Auction Procedures
                                           (besides those specifically set forth in the Bidding Procedures, after consultation
                                           with the Consultation Parties, from time to time on the record at the Auction.
                                           (Bidding Procedures, Section G(xii))

                                       •   The Debtors reserve the right, in consultation with the Consultation Parties, to
                                           continue the Sale Hearing to a later date. (Bidding Procedures, Section I)

                                       •   The Debtors reserve their rights, in consultation with the Consultation Parties, to
                                           modify the Bidding Procedures in good faith, to further the goal of attaining the
                                           highest or otherwise best offer for the Assets, or impose, at or prior to the
                                           Auction, additional customary terms and conditions on the Sale of the Assets.
                                           The Debtors shall provide notice of any such modification to any Qualified
                                           Bidder, including the Stalking Horse Bidder. (Bidding Procedures, Section L)

                Closing with       If for any reason the Successful Bidder or Successful Bidders fail to consummate the
              Alternative Back-    Qualified Bid or Qualified Bids within the time permitted after the entry of the
                 Up Bidders        Confirmation Order approving the Sale to the Successful Bidder or Successful Bidders,
              Local Rule 6004-     then the Qualified Bidder or Qualified Bidders with the next-highest or otherwise
                  1(c)(i)(E)       second-best Bid or Bids for the applicable Assets (each, a “Back-Up Bidder”), as
                                   determined by the Debtors after consultation with their advisors and the UCC advisors, at
                                   the conclusion of the Auction and announced at that time to all the Qualified Bidders
                                   participating therein, will automatically be deemed to have submitted the highest or
                                   otherwise best Bid or Bids (each, a “Back-Up Bid”), and the Debtors will be authorized,
                                   but not required, to consummate the transaction pursuant to the Back-Up Bid or Back-Up
                                   Bids as soon as commercially reasonably practicable without further order of the
                                   Bankruptcy Court upon at least 24 hours advance notice, which notice will be filed with
                                   the Bankruptcy Court.

26723873.1
                                                                 16
         US-DOCS\116631501
                       Case 20-11662-KBO            Doc 227          Filed 07/01/20        Page 17 of 37




                                MATERIAL TERMS OF THE BIDDING PROCEDURES
                                Upon designation of the Back-Up Bidder or Back-Up Bidders at the Auction, the Back-Up
                                Bid or Back-Up Bids must remain open until the Closing of the Successful Bid or
                                Successful Bids, as applicable. (Bidding Procedures, Section J)
               Provisions       If one or more Qualified Bids is received by the Bid Deadline, the Debtors will conduct
              Governing the     the Auction with respect to the Debtors’ Assets. For the avoidance of doubt, the Debtors
                 Auction        may also conduct more than one Auction with respect to non-overlapping material
             Local Rule 6004-   portions of the Debtors’ Assets. The Auction will commence on September 1, 2020, at
                 1(c)(ii)       10:00 a.m., prevailing Eastern Time, at the offices of Latham & Watkins LLP, 330 North
                                Wabash Avenue, Suite 2800, Chicago, Illinois 60611, telephonically, or by video via
                                Zoom, or such later time or other place as the Debtors will timely notify all other Qualified
                                Bidders, in consultation with the Consultation Parties.
                                Auction Procedures:
                                    •    the Auction will be conducted openly;
                                    •    only the Qualified Bidders, including the Stalking Horse Bidder, will be entitled
                                         to bid at the Auction;
                                    •    the Qualified Bidders, including the Stalking Horse Bidder, must appear in
                                         person, telephonically, or by video via Zoom, or through duly-authorized
                                         representatives at the Auction;
                                    •    only the duly-authorized representatives of each of the Qualified Bidders
                                         (including the Stalking Horse Bidder) and the Consultation Parties will be
                                         permitted to attend the Auction; provided that any party in interest may request
                                         permission to attend the Auction, and the Debtors may permit such party to attend
                                         the Auction;
                                    •    bidding at the Auction will begin at the Starting Bid;
                                    •    subsequent Bids at the Auction, including any Bids by any Stalking Horse
                                         Bidder, must be made in minimum increments of $5 million (or such other
                                         amount as the Debtors may determine in consultation with the Consultation
                                         Parties, which amount may be higher or lower than $5 million) of additional
                                         value, if applicable;
                                    •    each Qualified Bidder will be informed of the terms of the previous Bids and the
                                         Debtors shall, during the course of the Auction, promptly inform each Qualified
                                         Bidder of which subsequent Bids reflect, in the Debtors’ reasonable business
                                         judgment, and in consultation with the Consultation Parties, the highest or
                                         otherwise best bid(s) for the applicable Assets;
                                    •    the Auction will be transcribed to ensure an accurate recording of the bidding at
                                         the Auction;
                                    •    each Qualified Bidder will be required to confirm on the record of the Auction
                                         that it has not engaged in any collusion with respect to the bidding or the Sale;
                                    •    the Auction will not close unless and until all Qualified Bidders have been given
                                         a reasonable opportunity to submit an overbid at the Auction to the then
                                         prevailing highest or otherwise best Bid, subject to the Debtors’ right to require,
                                         in consultation with the Consultation Parties, last and final Bids to be submitted
                                         on a “blind” basis;
                                    •    the Debtors reserve the right, in their reasonable business judgment and in
                                         consultation with the Consultation Parties, to adjourn the Auction one or more
                                         times to, among other things, (a) facilitate discussions between the Debtors and
                                         Qualified Bidders, (b) allow Qualified Bidders to consider how they wish to

26723873.1
                                                                17
         US-DOCS\116631501
                       Case 20-11662-KBO            Doc 227          Filed 07/01/20        Page 18 of 37




                                MATERIAL TERMS OF THE BIDDING PROCEDURES
                                         proceed, and (c) provide Qualified Bidders the opportunity to provide the Debtors
                                         with such additional evidence as the Debtors, in their reasonable business
                                         judgment and in consultation with the Consultation Parties, may require to
                                         establish that the Qualified Bidder has sufficient internal resources or has
                                         received sufficient non-contingent debt and/or equity funding commitments to
                                         consummate the proposed transaction at the prevailing amount; and
                                    •    the Auction will be governed by such other Auction Procedures as may be
                                         announced by the Debtors and their advisors, after consultation with the
                                         Consultation Parties, from time to time on the record at the Auction; provided
                                         that such other Auction Procedures are (a) not inconsistent with the Bidding
                                         Procedures Order, the Bankruptcy Code, or any other order of the Bankruptcy
                                         Court, (b) disclosed orally or in writing to all Qualified Bidders and other
                                         attendees at the Auction and recorded on the record, and (c) determined by the
                                         Debtors, in good faith and in consultation with the Consultation Parties, to further
                                         the goal of attaining the highest or otherwise best offer for the Assets.
                                To remain eligible to participate in the Auction for a particular Asset, in each round of
                                bidding, (i) each Qualified Bidder must submit a Bid in such round of bidding that is a
                                higher or otherwise better offer than the immediately preceding highest or otherwise best
                                Bid submitted by a Qualified Bidder in such round of bidding, and (ii) to the extent a
                                Qualified Bidder fails to submit a Bid in such round of bidding that is a higher or otherwise
                                better offer than the immediately preceding highest or otherwise best Bid submitted by a
                                Qualified Bidder in such round of bidding, as determined by the Debtors, in their
                                reasonable business judgment and in consultation with the Consultation Parties, such
                                Qualified Bidder shall be disqualified from continuing to participate in the Auction for
                                such Asset.
                                For the avoidance of doubt, nothing in the Auction Procedures will prevent the Debtors
                                from exercising their respective fiduciary duties under applicable law (as reasonably
                                determined in good faith by the Debtors in consultation with their outside legal counsel).
                                (Bidding Procedures, Section G)


         III.    THE BID PROTECTIONS

                 17.     To induce the Stalking Horse Bidder to expend the time, energy and resources

         necessary to negotiate and ultimately execute the Stalking Horse Agreement and to keep the

         Stalking Horse Bid memorialized therein open and irrevocable through the Debtors’ competitive

         auction process, the Debtors have agreed to provide the Stalking Horse Bidder with, and seek this

         Court’s approval of, certain protections pursuant to the terms of the Term Sheet and eventual

         Stalking Horse Agreement. The Term Sheet provides for the payment to the Stalking Horse Bidder

         of a break-up fee equal to $22.8 million in cash (the “Break-Up Fee”) in the event all or

         substantially all of the Assets to be sold to the Stalking Horse Bidder are sold to a third-party other


26723873.1
                                                                18
         US-DOCS\116631501
                       Case 20-11662-KBO         Doc 227       Filed 07/01/20   Page 19 of 37




         than the Stalking Horse Bidder or one of its affiliates. In addition, in such circumstances, the Term

         Sheet provides for the reimbursement of the Stalking Horse Bidder’s reasonable, documented out-

         of-pocket expenses (including expenses of outside counsel, accountants and financial advisors)

         incurred in connection with Stalking Horse Bidder’s evaluation, consideration and negotiation of

         the Stalking Horse Bid and in connection with the transactions contemplated thereby, up to a

         maximum amount equal to $3,000,000 (the “Expense Reimbursement” and, together with the

         Break-Up Fee, the “Bid Protections”).

         IV.     FORM AND MANNER OF SALE NOTICE

                 18.     As soon as reasonably practicable after entry of the Bidding Procedures Order, the

         Debtors will serve the Sale Notice, the Bidding Procedures Order, and the Bidding Procedures

         upon the following parties or their respective counsel, if known (collectively, the “Notice

         Parties”): (a) the UCC; (b) the U.S. Trustee for the Southern District of Delaware; (c) counsel to

         the agent for the Debtors’ DIP Term Facility; (d) counsel to the agent for the Debtors’ DIP ABL

         FILO Facility; (e) counsel to the Ad Hoc Group of Crossover Lenders; (f) counsel to the Ad Hoc

         FILO Term Lender Group; (g) counsel to the agent under the Debtors’ secured term and asset-

         based financing facilities; (h) the indenture trustee for the Debtors’ prepetition convertible notes;

         (i) the United States Attorney’s Office for the District of Delaware; (h) the Internal Revenue

         Service; (j) the Securities and Exchange Commission; (k) the United States Drug Enforcement

         Agency; (l) the United States Food and Drug Administration; (m) any parties known or reasonably

         believed to have expressed an interest in the Debtors’ assets; (n) all entities known or reasonably




26723873.1
                                                          19
         US-DOCS\116631501
                       Case 20-11662-KBO               Doc 227        Filed 07/01/20       Page 20 of 37




         believed to have asserted a lien, encumbrance, claim, or other interest in any of the Debtors’ assets;

         and (o) any party that has requested notice pursuant to Bankruptcy Rule 2002.

                 19.       Additionally, as soon as practicable after entry of the Bidding Procedures Order,

         the Debtors shall publish a notice, substantially in the form of the Sale Notice, on one occasion, in

         The Wall Street Journal (national edition), La Presse and The Globe and Mail. This publication

         notice will provide notice of the sale to any other interested parties whose identities are unknown

         to the Debtors.

                 20.       The Debtors submit that the Sale Notice is reasonably calculated to provide all

         interested parties with timely and proper notice of the proposed sale, including: (a) the date, time,

         and place of the Auction (if one is held); (b) the Bidding Procedures and the dates and deadlines

         related thereto; (c) the dates and deadlines related to the Sale Hearing; and (d) instructions for

         promptly obtaining a copy of the Stalking Horse Agreement. Accordingly, the Debtors request

         that the form and manner of the Sale Notice be approved and that the Court determine that no other

         or further notice of the Auction or Sale Hearing is required.

         V.      ASSUMPTION PROCEDURES/POST AUCTION NOTICE

                 21.       To facilitate the Sale, the Debtors seek authority to assume and assign executory

         the Assigned Contracts designated by the successful bidder to be assumed and assigned to the

         successful bidder. The Debtors seek authority to assume and assign the Assigned Contracts to the

         successful bidder in accordance with the assumption and assignment procedures set forth below

         (the “Assumption Procedures”). The Assumption Procedures are as follows:

                           a.       On or prior to July 31, 2020, (the “Assumption Notice Deadline”), the Debtors shall file
                           with the Court, post on the case website at https://cases.primeclerk.com/gnc and serve on each
                           counterparty (each, a “Counterparty,” and collectively, the “Counterparties”) to a Assigned
                           Contract, the Assumption Notice.

                           b.      The Assumption Notice shall include, without limitation, a list of Assigned Contracts (the
                           “Assigned Contract List”) that may be assumed and assigned in connection with the Sale and the
                           cure amount (each, a “Cure Cost”), if any, that the Debtors believe is required to be paid to the
26723873.1
                                                                 20
         US-DOCS\116631501
                       Case 20-11662-KBO               Doc 227         Filed 07/01/20         Page 21 of 37




                         applicable Counterparty under Bankruptcy Code sections 365(b)(1)(A) and (B) for each of the
                         Assigned Contracts. If no Cure Cost is listed on the Assigned Contracts List for a particular
                         Assigned Contract, the Debtors’ asserted Cure Cost for such Assigned Contract shall be deemed to
                         be $0.00. If a Counterparty objects to the Cure Cost, the Counterparty must file with the Court and
                         serve on the Objection Notice Parties (as defined in the Bidding Procedures Order) a written
                         objection (a “Contract Objection”) on or before the Sale Objection Deadline.

                         c.       Any Contract Objection shall: (i) be in writing; (ii) comply with the Bankruptcy Rules and
                         Bankruptcy Local Rules; (iii) be filed with the Clerk of the Court on or before the Sale Objection
                         Deadline, except as otherwise set forth below with respect to Assigned Contracts added to the
                         Assigned Contracts List (or for which the proposed Cure Cost is modified) after the Assumption
                         Notice Deadline; (iv) be served upon the Objection Notice Parties; and (v) state with specificity the
                         grounds for such objection, including, without limitation, the fully liquidated cure amount and the
                         legal and factual bases for any unliquidated cure amount that the Counterparty believes is required
                         to be paid under Bankruptcy Code sections 365(b)(1)(A) and (B) for the applicable Assigned
                         Contract, along with the specific nature and dates of any alleged defaults, the pecuniary losses, if
                         any, resulting therefrom, and the conditions giving rise thereto.

                         d.        Any time after the Assumption Notice Deadline and before the date one (1) business day
                         prior to the Sale Hearing, the Debtors reserve the right, and are authorized but not directed, to (i) add
                         previously omitted Assigned Contracts to the Assigned Contracts List as contracts that may be
                         assumed and assigned to a successful bidder in accordance with the definitive agreement for the
                         Sale, (ii) remove an Assigned Contract from the Assigned Contract List that a successful bidder
                         proposes be assumed and assigned to it in connection with the Sale, or (iii) modify the previously
                         stated Cure Cost associated with any Assigned Contract.

                         e.       If, after the Assumption Notice Deadline additional executory contracts or unexpired leases
                         of the Debtors are determined to be Assigned Contracts in connection with the Sale, as soon as
                         practicable thereafter and in no event less than one (1) business day before the date of the Sale
                         Hearing, the Debtors shall file with the Court and serve, by overnight delivery, on the applicable
                         Counterparties a supplemental or revised Assumption Notice, and such Counterparties shall file any
                         Contract Objections not later than (a) the Sale Objection Deadline in the event that such Assumption
                         Notice was filed and served at least ten (10) days prior to the Sale Objection Deadline, (b) two (2)
                         days prior to the Sale Hearing in the event that such Assumption Notice was filed and served at least
                         seven (7) days prior to the commencement of the Sale Hearing, and (c) seven (7) days from the date
                         such supplemental or revised Assumption Notice was filed and served in accordance with the above,
                         in the event that such supplemental or revised Assumption Notice was filed and served less than
                         seven (7) days prior to the commencement of the Sale Hearing. In the event that such supplemental
                         or revised Assumption Notice was filed and served less than seven (7) days prior to the
                         commencement of the Sale Hearing and an objection is filed that is not otherwise consensually
                         resolved, then such objection will not be adjudicated at the Sale Hearing and will be set for a
                         subsequent hearing.

                         f.       As soon as practicable after the Auction and in no event less than one (1) business day
                         before the date of the Sale Hearing, the Debtors shall file with the Court and serve, by overnight
                         delivery, on the Counterparties the notice, substantially in the form attached as Exhibit 4 to the
                         Bidding Procedures Order (the “Post-Auction Notice”), identifying any successful bidder and back-
                         up bidder(s), and the Counterparties shall file any Contract Objections solely on the basis of
                         adequate assurance of future performance by the successful bidder and/or back-up bidder other than
                         the Stalking Horse Bidder (each, an “Adequate Assurance Objection”) not later than twenty-four
                         (24) hours prior to the commencement of the Sale Hearing; provided that the deadline for any
                         Counterparty to a Assigned Contract for which a supplemental or revised Assumption Notice was
                         filed and served less than seven (7) days before the commencement of the Sale Hearing to assert an
                         Adequate Assurance Objection shall be seven (7) days after the service of such supplemental or
                         revised Assumption Notice. In the event that such supplemental or revised Assumption Notice was
                         filed and served less than seven (7) days prior to the commencement of the Sale Hearing and an
26723873.1
                                                                  21
         US-DOCS\116631501
                       Case 20-11662-KBO              Doc 227         Filed 07/01/20        Page 22 of 37




                         objection is filed that is not otherwise consensually resolved, then such objection will not be
                         adjudicated at the Sale Hearing and will be set for a subsequent hearing.

                         g.        At the Sale Hearing, the Debtors will seek Court approval of the assumption and
                         assignment to the successful bidder of only those Assigned Contracts that have been selected by the
                         successful bidder to be assumed and assigned (collectively, the “Selected Assigned Contracts”).
                         The inclusion of an Assigned Contract on an Assumption Notice will not (a) obligate the Debtors to
                         assume any Assigned Contract listed thereon nor the Successful Bidder to take assignment of such
                         Assigned Contract or (b) constitute any admission or agreement of the Debtors that such Assigned
                         Contract is an executory contract. The Debtors and their estates reserve any and all rights with
                         respect to any Assigned Contracts that are not ultimately designated as Selected Assigned Contracts.

                         h.        If no Contract Objection is timely received with respect to a Selected Assigned Contract:
                         (i) the Counterparty to such Selected Assigned Contract shall be deemed to have consented to the
                         assumption by the Debtors and assignment to successful bidder of the Selected Assigned Contract,
                         and be forever barred from asserting any objection with regard to such assumption or assumption
                         and assignment (including, without limitation, with respect to adequate assurance of future
                         performance by the successful bidder); (ii) any and all defaults under the Selected Assigned Contract
                         and any and all pecuniary losses related thereto shall be deemed cured and compensated pursuant to
                         Bankruptcy Code section 365(b)(1)(A) and (B) upon payment of the Cure Cost set forth in the
                         Assumption Notice for such Selected Assigned Contract; and (iii) the Cure Cost set forth in the
                         Assumption Notice for such Selected Assigned Contract shall be controlling, notwithstanding
                         anything to the contrary in such Selected Assigned Contract, or any other related document, and the
                         Counterparty shall be deemed to have consented to the Cure Cost and shall be forever barred from
                         asserting any other claims related to such Selected Assigned Contract against the Debtors and their
                         estates, the Successful Bidder, or the property of any of them, that existed prior to the entry of the
                         order resolving the Contract Objections and the Sale Order.

                         i.        To the extent that the parties are unable to consensually resolve any Contract Objection
                         prior to the commencement of the Sale Hearing, including, without limitation, any dispute with
                         respect to the cure amount required to be paid to the applicable Counterparty under Bankruptcy
                         Code sections 365(b)(1)(A) and (B) (any such dispute, a “Cure Dispute”), such Contract Objection
                         will be adjudicated at the Sale Hearing or at such other date and time as may be fixed by the Court;
                         provided, however, that if the Contract Objection relates solely to a Cure Dispute, the Selected
                         Assigned Contract may be assumed by the Debtors and assigned to the Successful Bidder, provided
                         that the cure amount the Counterparty asserts is required to be paid under Bankruptcy Code section
                         365(b)(1)(A) and (B) (or such lower amount as agreed to by the Counterparty) is deposited in a
                         segregated account by the Debtors pending the Court’s adjudication of the Cure Dispute or the
                         parties’ consensual resolution of the Cure Dispute.

                 22.     Any party failing to timely file a Contract Objection with respect to the assumption

         and assignment of any Assigned Contract or related Cure Cost specified on an Assumption Notice

         will be barred from objecting thereto, including asserting any additional cure or other default

         amounts against the Debtors or any of the Debtors’ estates, or the successful bidder, and shall be

         deemed to consent to the Sale and the assumption and assignment of such Assigned Contract

         assumed and assigned in connection therewith.


26723873.1
                                                                 22
         US-DOCS\116631501
                       Case 20-11662-KBO          Doc 227        Filed 07/01/20    Page 23 of 37




                 23.     To provide the Counterparties with information concerning the successful bidder

         and any back-up bidder who may take assignment of their contracts or leases and enable them to

         object to such assignment on adequate assurance grounds (to the extent the successful bidder/back-

         up bidder is not the Stalking Horse Bidder), as soon as practicable after the Auction and in no

         event less than one (1) business day before the date of the Sale Hearing, the Debtors shall file with

         the Court and serve on all Counterparties a Post-Auction Notice substantially in the form attached

         as Exhibit 4 to the Bidding Procedures Order.

                                                 BASIS FOR RELIEF

         I.      THE RELIEF SOUGHT IN THE BIDDING PROCEDURES ORDER, INCLUDING
                 ENTRY INTO THE STALKING HORSE AGREEMENT IS IN THE BEST
                 INTERESTS OF THE DEBTORS’ ESTATES AND SHOULD BE APPROVED

                 24.     Section 363(b) of the Bankruptcy Code provides that “[t]he [debtor in possession],

         after notice and a hearing, may use, sell or lease, other than in the ordinary course of business,

         property of the estate . . . .” 11 U.S.C. § 363(b)(1). Although section 363 of the Bankruptcy Code

         does not specify a standard for determining when it is appropriate for a court to authorize the use,

         sale, or lease of property of a debtor’s estate, courts have approved the authorization of a sale of a

         debtor’s assets if such sale is based upon the sound business judgment of the debtor. See, e.g.,

         Meyers v. Martin (In re Martin), 91 F.3d 389, 395 (3d Cir. 1996) (citing In re Schipper, 933 F.2d

         513 (7th Cir. 1991)); In re Chateaugay Corp., 973 F.2d 141, 143 (2d Cir. 1992); Stephen Indus.,

         Inc. v. McClung, 789 F.2d 386 (6th Cir. 1986); Committee of Equity Security Holders v. Lionel

         Corp. (In re Lionel Corp.), 722 F.2d 1063, 1071 (2d Cir. 1983).

                 25.     Courts typically consider the following factors in determining whether a proposed

         sale satisfies this standard: (a) whether a sound business justification exists for the sale, (b) whether

         adequate and reasonable notice of the sale was provided to interested parties, (c) whether the sale

         will produce a fair and reasonable price for the property, and (d) whether the parties have acted in
26723873.1
                                                            23
         US-DOCS\116631501
                       Case 20-11662-KBO         Doc 227       Filed 07/01/20   Page 24 of 37




         good faith. See In re Decora Indus., Inc., No. 00-4459 (JJF), 2002 WL 32332749, at *2 (D. Del.

         May 20, 2002) (citing In re Del. & Hudson Ry. Co., 124 B.R. 169, 176 (D. Del. 1991)). Where a

         debtor demonstrates a valid business justification for a decision, it is presumed that “in making a

         business decision the directors of a corporation acted on an informed basis, in good faith and in

         the honest belief that the action taken was in the best interests of the company.” In re Integrated

         Res., Inc., 147 B.R. at 656.

                 26.     Courts uniformly recognize that procedures established for the purpose of

         enhancing competitive bidding are consistent with the fundamental goal of maximizing the value

         of a debtor’s estate. See Calpine Corp. v. O’Brien Envtl. Energy, Inc. (In re O’Brien Envtl. Energy,

         Inc.), 181 F.3d 527, 537 (3d Cir. 1999) (noting that bidding procedures that promote competitive

         bidding provide a benefit to a debtor’s estate); Official Comm. of Subordinated Bondholders v.

         Integrated Res. Inc. (In re Integrated Res. Inc.), 147 B.R. 650, 659 (S.D.N.Y. 1992) (observing

         that sale procedures “encourage bidding and…maximize the value of the debtor’s assets”).

                 27.     The Debtors have carefully designed a process that they believe will maximize the

         value of their estates, produce maximum recoveries, and result in a successful restructuring of their

         estates. This process includes both entry into the Stalking Horse Agreement, to set a baseline bid

         for the auction, and the Bidding Procedures, which are designed to promote active bidding from

         seriously interested parties and to elicit the highest or otherwise best offers available for the

         Debtors’ assets. The Debtors are confident that the Bidding Procedures will allow the Debtors to

         solicit additional offers and conduct their sale process in a controlled, fair, and open fashion that

         will encourage participation by financially capable bidders who will offer the best package of

         consideration for the assets and who can demonstrate the wherewithal take on the assets,

         obligations, and liabilities being transferred. In particular, the Bidding Procedures contemplate an


26723873.1
                                                          24
         US-DOCS\116631501
                       Case 20-11662-KBO        Doc 227      Filed 07/01/20   Page 25 of 37




         open auction process with minimum barriers to entry and provide potential bidding parties with

         sufficient time to perform due diligence and acquire the information necessary to submit a timely

         and well-informed bid.

                 28.     The Debtors respectfully submit that the Stalking Horse Agreement and the Bidding

         Procedures will encourage robust bidding for the assets and are appropriate under, and consistent

         with, the relevant standards governing overbid processes in bankruptcy proceedings. Accordingly,

         the Debtors respectfully submit that the Stalking Horse Agreement and the Bidding Procedures

         should be approved.

         II.     APPROVAL OF THE BID PROTECTIONS IS APPROPRIATE

                 29.     The Debtors believe that the Bid Protections are fair and reasonable under the

         circumstances. The Bid Protections provided for in the Term Sheet were negotiated at arms’ length

         and in good faith and were a necessary inducement to Stalking Horse Bidder’s participation in the

         proposed sale transaction and willingness to subject its bid to a competitive auction process. As

         discussed below, the Stalking Horse Bid sets a “floor” value for the Assets that maximizes the

         likelihood that the Debtors will receive the highest or otherwise best offer for the Assets to the

         benefit of the Debtors’ estates.

                 30.     Approval of the Bid Protections is governed by standards for determining the

         appropriateness of bid protections in the bankruptcy context. Courts have identified at least two

         (2) instances in which bid protections may benefit the estate. First, a break-up fee or expense

         reimbursement may be necessary to preserve the value of a debtor’s estate if assurance of the fee

         “promote[s] more competitive bidding, such as by inducing a bid that otherwise would not have

         been made and without which bidding would have been limited.” In re O’Brien Envtl. Energy,

         Inc., 181 F.3d at 533. Second, if the availability of break-up fees and expense reimbursements


26723873.1
                                                        25
         US-DOCS\116631501
                       Case 20-11662-KBO          Doc 227       Filed 07/01/20    Page 26 of 37




         were to induce a bidder to research the value of the debtor and convert the value to a dollar figure

         on which other bidders can rely, the bidder may have provided a benefit to the estate by increasing

         the likelihood that the price at which the debtor is sold will reflect its true worth. See id.; see also

         In re Reliant Energy Channel View LP, 594 F.3d 200, 206-08 (3d Cir. 2010) (reasoning that a

         break-up fee should be approved if it is necessary to entice a party to make the first bid or if it

         would induce a stalking horse bidder to remain committed to a purchase).

                 31.     In O’Brien, the Third Circuit reviewed the following nine (9) factors set forth by

         the lower court as relevant in deciding whether to award a termination fee:

                         (a)     the presence of self-dealing or manipulation in negotiating the break-up fee;

                         (b)     whether the fee harms, rather than encourages, bidding;

                         (c)     the reasonableness of the break-up fee relative to the purchase price;

                         (d)    whether the unsuccessful bidder placed the estate property in a “sale
                                configuration mode” to attract other bidders to the auction;

                         (e)    the ability of the request for a break-up fee to serve to attract or retain a
                                potentially successful bid, establish a bid standard or minimum for other
                                bidders or attract additional bidders;

                         (f)    the correlation of the fee to a maximum value of the debtor’s estate;

                         (g)    the support of the principal secured creditors and creditors’ committees of
                                the break-up fee;

                         (h)    the benefits of the safeguards to the debtor’s estate; and

                         (i)    the substantial adverse impact of the break-up fee on unsecured creditors,
                                where such creditors are in opposition to the break-up fee.

         See In re O’Brien Envtl. Energy, Inc., 181 F.3d at 536.

                 32.     While none of the factors is dispositive, an application of the facts to several of

         such factors supports the approval of the Bid Protections. In particular, the Bid Protections are

         necessary to preserve the value of the Debtors’ estates because they will enable the Debtors to

         establish an adequate floor value for the Assets and to therefore insist that competing bids be
26723873.1
                                                           26
         US-DOCS\116631501
                       Case 20-11662-KBO        Doc 227       Filed 07/01/20   Page 27 of 37




         materially higher or otherwise better than the Stalking Horse Bid—a clear benefit to the Debtors’

         estates. The Stalking Horse Bidder would not agree to act as a stalking horse without the Bid

         Protections given the substantial time and expense it has incurred in connection with negotiating

         definitive documentation and the risk that it will be outbid at the Auction. Without the Bid

         Protections, the Debtors might lose the opportunity to obtain the highest or otherwise best offer

         for the Assets and would certainly lose the downside protection that will be afforded by the

         existence of the Stalking Horse Bidder. The bid of the Stalking Horse Bidder sends a message to

         all potential bidders that the Assets are at least worth the Purchase Price and puts pressure on

         potential competing bidders to “put their best foot forward” in formulating their bids. Therefore,

         without the benefit of the bid of the Stalking Horse Bidder, the bids received at auction for the

         Assets could be substantially lower than the bid offered by the Stalking Horse Bidder.

                 33.     In addition, the Bid Protections were the product of hard-fought negotiations

         between the Debtors, their key creditor constituencies, and the Stalking Horse Bidder, in which

         the Debtors sought to both minimize the magnitude of Bid Protections payable and limit the

         circumstances under which they are payable. The resulting Bid Protections – consisting of a three

         percent Break-Up Fee and $3.0 million Expense Reimbursement – fall within the range of stalking

         horse bid protections approved in this District and others. See In re Bumble Bee Parent, Inc., Case

         No. 19-12502 (LSS) (Bankr. D. Del. 2019) (approving break-up fee equal to approximately 2% of

         the $9.28 million purchase price and expense reimbursement of up to $2.5 million); In re General

         Wireless Operations Inc. dba RadioShack, Case No. 17-10506 (BLS) (Bankr. D. Del. 2017)

         (approving break-up fee equal to 3.3% of the $15 million purchase price); In re Bostwick

         Laboratories, Inc., Case No. 17-10570 (BLS) (Bankr. D. Del. 2017) (approving break-up fee equal

         to approximately 3.07% and expense reimbursement of up to 2.3% of approximate $6.5 million


26723873.1
                                                         27
         US-DOCS\116631501
                       Case 20-11662-KBO         Doc 227       Filed 07/01/20   Page 28 of 37




         purchase price); In re PGHC Holdings, Inc., Case No. 18-12537 (MFW) (Bankr. D. Del. 2018)

         (approving break-up fee equal to 3% and expense reimbursement equal to 1% of $20 million

         purchase price).

                 34.     Finally, payment of the Bid Protections in the context of a sale to another purchaser

         will not diminish the Debtors’ estates to the extent they become payable, as the Bidding Procedures

         require that any competing bid must exceed the Stalking Horse Bid by an amount in excess of the

         Break-Up Fee and Expense Reimbursement. Accordingly, based on the foregoing, the Debtors

         submit that the Bid Protections reflect a sound business purpose, are fair and appropriate under the

         circumstances, and should be approved.

         III.    THE ASSUMPTION PROCEDURES SHOULD BE APPROVED

                 35.     In connection with the assumption and assignment of certain Assigned Contracts,

         the Debtors believe it is necessary to establish a process by which (a) the Debtors and

         counterparties to Assigned Contracts can reconcile cure obligations, if any, in accordance with

         section 365 of the Bankruptcy Code and (b) such counterparties can object to the assumption and

         assignment of the Assigned Contracts and/or related cure amounts.

                 36.     As set forth in the Bidding Procedures Order, the Debtors also request that any party

         that fails to object to the proposed assumption and assignment of any Assigned Contract be deemed

         to consent to (a) the assumption and assignment of the applicable Assigned Contract pursuant to

         section 365 of the Bankruptcy Code and (b) assignment notwithstanding any anti-alienation

         provision or other restriction on assignment. See, e.g., Hargrave v. Township of Pemberton (In re

         Tabone, Inc.), 175 B.R. 855, 858 (Bankr. D.N.J. 1994) (by not objecting to sale motion, creditor

         deemed to consent); Pelican Homestead v. Wooten (In re Gabel), 61 B.R. 661, 667 (Bankr. W.D.

         La. 1985) (same).


26723873.1
                                                          28
         US-DOCS\116631501
                       Case 20-11662-KBO         Doc 227       Filed 07/01/20   Page 29 of 37




                 37.     The Debtors believe that the Assumption Procedures are fair and reasonable,

         provide sufficient notice to parties to the executory contracts, and provide certainty to all parties

         in interest regarding their obligations and rights in respect thereof. Accordingly, the Debtors

         request the Court approve the Assumption Procedures set forth in the Bidding Procedures Order.

         IV.     THE FORM AND MANNER OF THE SALE NOTICE AND POST-AUCTION
                 NOTICE SHOULD BE APPROVED

                 38.     Pursuant to Bankruptcy Rule 2002(a), the Debtors are required to provide creditors

         with 21 days’ notice of an auction. Pursuant to Bankruptcy Rule 2002(c), such notice must include

         the time and place of the proposed auction and the deadline for filing any objections to such a sale.

                 39.     As soon as reasonably practicable following entry of the Bidding Procedures Order,

         the Debtors will cause the Sale Notice, the Bidding Procedures Order, and the Bidding Procedures

         to be served upon the Notice Parties.

                 40.     The Debtors submit that the Sale Notice, which includes information concerning

         the “free and clear” nature of the Sale, the Bidding Procedures, the Stalking Horse Bid, and other

         material information, constitutes good and adequate notice of the Auction and the proceedings

         with respect thereto in compliance with, and satisfaction of, the applicable requirements of

         Bankruptcy Rule 2002 and Local Rule 6004-1. Accordingly, no further notice is necessary and

         the Debtors request that this Court approve the form and manner of the notice of the Sale Notice.

                 41.     In addition, to provide the Counterparties with information concerning the

         successful bidder and any back-up bidder who may take assignment of their contracts or leases

         and enable them to object to such assignment on adequate assurance grounds (to the extent the

         successful bidder/back-up bidder is not the Stalking Horse Bidder), as soon as practicable after the

         Auction and in no event less than one (1) business day before the date of the Sale Hearing, the

         Debtors shall file with the Court and serve on all Counterparties the Post-Auction Notice. The

26723873.1
                                                          29
         US-DOCS\116631501
                        Case 20-11662-KBO         Doc 227       Filed 07/01/20   Page 30 of 37




         Debtors submit that such service of the Post-Auction Notice is proper and sufficient to timely and

         proper notice that the Debtors will proceed with assumption and assignment of the Assigned

         Contracts in connection with the Sale. Accordingly, the Debtors request that this Court approve

         the form and manner of notice of the Post-Auction Notice.

         V.      APPROVAL OF THE SALE IS APPROPRIATE AND IN THE BEST INTERESTS
                 OF THE DEBTORS’ ESTATES

                       A. The Sale Should Be Approved as an Exercise of the Debtors’ Sound Business
                          Judgment

                 42.      Bankruptcy Code section 363(b) provides that a debtor may sell property of the

         estate outside the ordinary course of business after notice and a hearing. Although Bankruptcy

         Code section 363 does not specify a standard for determining when it is appropriate for a court to

         authorize the use, sale or lease of property of the estate, courts have found that a debtor’s sale or

         use of its assets outside the ordinary course of business should be approved if the debtor can

         demonstrate “some articulated business justification.” See In re Martin, 91 F.3d 389, 395 (3d Cir.

         1996); In re Delaware & Hudson Railway Co., 124 B.R. 169, 176 (D. Del. 1991));.In re Abbotts

         Dairies of Pennsylvania, Inc., 788 F.2d 143 (3rd Cir. 1986); Comm. of Equity Sec. Holders v.

         Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070 (2d Cir. 1983).

                 43.      Once the Debtors articulate a valid business justification, “[t]he business judgment

         rule ‘is a presumption that in making the business decision the directors of a corporation acted on

         an informed basis, in good faith and in the honest belief that the action was in the best interests of

         the company.’” In re S.N.A. Nut Co., 186 B.R. 98 (Bankr. N.D. Ill. 1995); see also In re Integrated

         Res., Inc., 147 B.R. 650, 656 (Bankr. S.D.N.Y. 1992); In re Johns-Manville Corp., 60 B.R. 612,

         615-16 (Bankr. S.D.N.Y. 1986) (“a presumption of reasonableness attaches to a Debtor’s

         management decisions”).


26723873.1
                                                           30
         US-DOCS\116631501
                        Case 20-11662-KBO        Doc 227        Filed 07/01/20    Page 31 of 37




                 44.      The Debtors have a sound business justification for running a competitive bidding

         process for the sale of the Assets consistent with the Bidding Procedures. The competitive bidding

         process will ensure that the Debtors obtain the best possible value for their assets, for the benefit

         of the Debtors’ estates. As such, the Debtors’ determination to run a competitive bidding process

         for the sale of the Assets as provided for in the Bidding Procedures is a valid and sound exercise

         of the Debtors’ business judgment.

                       B. Adequate and Reasonable Notice of the Sale Will Be Provided

                 45.      As set forth above, the Sale Notice (a) will be served in a manner that provides at

         least 21-days’ notice of the date, time and location of the Auction and the Sale Hearing, (b) informs

         interested parties of the deadlines for objecting to the Sale, and (c) otherwise includes all

         information relevant to parties interested in or affected by the Sale. Significantly, the form and

         manner of the Sale Notice will have been approved by this Court pursuant to the Bidding

         Procedures Order, after notice and a hearing, before it is served on parties in interest, and, as such,

         the Debtors are confident that the Sale Notice will be properly vetted by the time of service thereof.

                       C. The Sale Has Been Proposed in Good Faith and Without Collusion, and the
                          Successful Bidder Will Each Be a “Good Faith Buyer”

                 46.      Pursuant to Bankruptcy Code section 363(m), a good-faith purchaser is one who

         purchases assets for value, in good faith, and without notice of adverse claims. In re Abbotts

         Dairies of Penn., Inc., 788 F.2d 143, 147 (to constitute lack of good faith, a party’s conduct in

         connection with the sale must usually amount to fraud, collusion between the purchaser and other

         bidders or the trustee or an attempt to take grossly unfair advantage of other bidders); see also In

         re Bedford Springs Hotel, Inc., 99 B.R. 302, 305 (Bankr. W.D. Pa. 1989); In re Perona Bros., Inc.,

         186 B.R. 833, 839 (D.N.J. 1995). (3d Cir. 1986) (to constitute lack of good faith, a party’s conduct

         in connection with the sale must usually amount to fraud, collusion between the buyer and other

26723873.1
                                                           31
         US-DOCS\116631501
                         Case 20-11662-KBO                Doc 227          Filed 07/01/20        Page 32 of 37




         bidders or the trustee, or an attempt to take grossly unfair advantage of other bidders); see also In

         re Bedford Springs Hotel, Inc., 99 B.R. 302, 305 (Bankr. W.D. Pa. 1989); In re Perona Bros., Inc.,

         186 B.R. 833, 839 (D.N.J. 1995).

                   47.      In other words, a party would have to show fraud or collusion between the

         successful bidder and the debtor-in-possession or trustee or other bidders in order to demonstrate

         a lack of good faith. See In re Pursuit Capital Mgmt., LLC, 874 F.3d 124, 135 (3d Cir. 2017)

         (“The good faith requirement speaks to the integrity of [the purchaser's] conduct in the course of

         the sale proceedings. Typically, the misconduct that would destroy a purchaser's good faith status

         at a judicial sale involves fraud, collusion between the purchaser and other bidders or the trustee,

         or an attempt to take grossly unfair advantage of other bidders.”); In re Dura Auto. Sys., Inc., No.

         06-11202 KJC, 2007 WL 7728109, at *96 (Bankr. D. Del. Aug. 15, 2007) (same).

                   48.      The Debtors submit that the successful bidder arising from the Auction (if any),

         will be a “good faith” purchaser within the meaning of Bankruptcy Code section 363(m) and the

         terms of any purchase agreement with any successful bidder will be negotiated at arms-length and
                                                                 11
         in good faith without any collusion or fraud.                Accordingly, the Debtors will be prepared to show

         at the hearing to approve any such sale that the successful bidder is entitled to the full protections

         of Bankruptcy Code section 363(m).




         11   Bankruptcy Code section 363(m) provides that:
                   [t]he reversal or modification on appeal of an authorization under subsection (b) or (c) of this section
                   of a sale or lease or property does not affect the validity of a sale or lease under such authorization
                   to an entity that purchased or leased such property in good faith, whether or not such entity knew
                   of the pendency of the appeal, unless such authorization and such sale or lease were stayed pending
                   appeal.
         See 11 U.S.C. § 363(m).
26723873.1
                                                                      32
         US-DOCS\116631501
                        Case 20-11662-KBO        Doc 227       Filed 07/01/20    Page 33 of 37




                       D. The Sale Should Be Approved “Free and Clear” Under Bankruptcy Code
                          Section 363(f)

                 49.      Bankruptcy Code section 363(f) permits the Debtors to sell assets free and clear of

         all liens, claims, interests, charges and encumbrances (with any such liens, claims, interests,

         charges, and encumbrances attaching to the net proceeds of the sale with the same rights and

         priorities therein as in the sold assets). As Bankruptcy Code section 363(f) is stated in the

         disjunctive, when proceeding pursuant to section 363(f), it is only necessary to meet one of the

         five conditions of section 363(f). See In re Kellstrom Indus., Inc., 282 B.R. 787, 793 (Bankr. D.

         Del. 2002) (“Section 363(f) is written in the disjunctive, not the conjunctive, and if any of the five

         conditions are met, the debtor has the authority to conduct the sale free and clear of all liens.”);

         Citicorp Homeowners Servs., Inc. v. Elliot (In re Elliot), 94 B.R. 343, 345 (E.D. Pa. 1988) (same).

         The Debtors believe that they will be able to demonstrate at the Sale Hearing that they have

         satisfied one or more of these conditions.

                       E. Assumption and Assignment of Assigned Contracts Should Be Approved

                 50.      Section 365(a) of the Bankruptcy Code provides that a debtor in possession “subject

         to the court’s approval, may assume or reject any executory contract or unexpired lease of the

         debtor.” 11 U.S.C. § 365(a). Courts employ the business judgment standard in determining

         whether to approve a debtor’s decision to assume or reject an executory contract or unexpired

         lease. See, e.g., In re Market Square Inn, Inc., 978 F.2d 116, 121 (3d Cir. 1992) (assumption or

         rejection of lease “will be a matter of business judgment by the bankruptcy court”); In re HQ

         Global Holdings, Inc., 290 B.R. 507, 511 (Bankr. D. Del. 2003) (finding that a debtor’s decision

         to assume or reject executory contract is governed by business judgment standard and may only

         be overturned if decision is product of bad faith, whim, or caprice). The “business judgment” test

         in this context only requires that a debtor demonstrate that assumption or rejection of an executory

26723873.1
                                                          33
         US-DOCS\116631501
                       Case 20-11662-KBO          Doc 227      Filed 07/01/20    Page 34 of 37




         contract or unexpired lease benefits the estate. See Sharon Steel Corp. v. Nat’l Fuel Gas Distrib.

         Corp., 872 F.2d 36, 40 (3d Cir. 1989).

                 51.     Here, a review of relevant facts demonstrates that the Court should approve the

         decision to assume and assign the executory contracts and unexpired leases in connection with the

         Sale as a sound exercise of the Debtors’ business judgment, consistent with the well-settled

         standard in this district governing same. The potential Assigned Contracts include those executory

         contracts and unexpired leases that are necessary to run the Debtors’ business. It is unlikely that

         any purchaser would want to acquire any assets on a going-concern basis unless a significant

         number of the Assigned Contracts needed to conduct the business and manage the day-to-day

         operations were included in the transaction. As such, making the potential Assigned Contracts

         available for assignment is essential to inducing the best offer for the Assets.

                 52.     Accordingly, the Debtors submit that the assumption and assignment of the

         Assigned Contracts by way of the Assumption Procedures should be approved as an exercise of

         their business judgment.

                 53.     Upon finding that a debtor has exercised its business judgment in determining that

         assuming an executory contract or unexpired lease is in the best interest of its estate, courts must

         then evaluate whether the assumption meets the requirements of section 365(b) of the Bankruptcy

         Code that a debtor (a) cure, or provide adequate assurance of prompt cure of, prepetition defaults

         in the executory contract, (b) compensate parties for pecuniary losses arising therefrom, and

         (c) provide adequate assurance of future performance thereunder. 11 U.S.C. § 365. This section

         “attempts to strike a balance between two sometimes competing interests, the right of the

         contracting nondebtor to get the performance it bargained for and the right of the debtor’s creditors




26723873.1
                                                          34
         US-DOCS\116631501
                       Case 20-11662-KBO        Doc 227       Filed 07/01/20   Page 35 of 37




         to get the benefit of the debtor’s bargain.” Matter of Luce Indus., Inc., 8 B.R. 100, 107 (Bankr.

         S.D.N.Y. 1980).

                 54.     The Debtors submit that the statutory requirements of section 365(b)(1)(A) of the

         Bankruptcy Code will be promptly satisfied. The proposed Bidding Procedures Order and

         Assumption Procedures provide a clear process by which to resolve disputes over cure amounts or

         other defaults, which will afford counterparties a meaningful opportunity to challenge the Debtors’

         proposed cure amounts. Once established, the cure amounts will be paid (either by the successful

         bidder, or the Debtors from the cash proceeds of the sale). Thus, the Bidding Procedures and

         Assumption Procedures ensure that all defaults will be cured in connection with the assignment of

         the Assigned Contracts, as required by section 365(b)(1)(A).

                 55.     Similarly, the Debtors submit that counterparties will receive adequate assurance

         of future performance under the Assigned Contracts, as required by section 365(b)(1)(C) of the

         Bankruptcy Code. “The phrase ‘adequate assurance of future performance’ adopted from section

         2-609(1) of the Uniform Commercial Code, is to be given a practical, pragmatic construction based

         upon the facts and circumstances of each case.” Matter of U.L. Radio Corp., 19 B.R. 537, 542

         (Bankr. S.D.N.Y. 1982). Although no single solution will satisfy every case, the required

         assurance will fall short of an absolute guarantee of performance. Among other things, adequate

         assurance may be given by demonstrating the assignee’s financial health and experience in

         managing the type of enterprise or property assigned. Luce Indus., 8 B.R. at 107; see also In re

         Great Atl. & Pac. Tea Co., Inc., 472 B.R. 666, 674 (S.D.N.Y. 2012) (“A debtor need not provide

         ‘an absolute guarantee of performance.’”).

                 56.     The Debtors believe that they can and will demonstrate that the requirements for

         assumption and assignment of certain Assigned Contracts to the Stalking Horse Bidder (or other


26723873.1
                                                         35
         US-DOCS\116631501
                       Case 20-11662-KBO         Doc 227       Filed 07/01/20    Page 36 of 37




         successful bidder) will be satisfied at the Sale Hearing. As required by the Bidding Procedures,

         the Debtors will evaluate the financial wherewithal of potential bidders before designating such

         party a Qualified Bidder (e.g., financial credibility, willingness and ability of the interested party

         to perform under the Assigned Contracts). Further, all counterparties will be provided with notice

         of the proposed assumption and assignment and will have adequate time and opportunity to object

         to the assumption or proposed cure amount or otherwise be heard with respect thereto.

                             WAIVER OF BANKRUPTCY RULE 6004(A) AND 6004(H)

                 57.     To implement the foregoing successfully, the Debtors seek a waiver of the notice

         requirements under Bankruptcy Rule 6004(a) and the 14-day stay of an order authorizing the use,

         sale, or lease of property under Bankruptcy Rule 6004(h).

                                                       NOTICE

                 58.     Notice of this Motion will be given to: (a) the United States Trustee for the District

         of Delaware; (b) counsel to the agent for the Debtors’ DIP Term Facility; (c) counsel to the agent

         for the Debtors’ DIP ABL FILO Facility; (d) counsel to the Ad Hoc Group of Crossover Lenders;

         (e) counsel to the Ad Hoc FILO Term Lender Group; (f) counsel to the agent under the Debtors’

         secured term and asset-based financing facilities; (g) the indenture trustee for the Debtors’

         prepetition convertible notes; (h) counsel to the Stalking Horse Bidder; (i) the parties included on

         the Debtors’ consolidated list of thirty (30) largest unsecured creditors; (j) the United States

         Attorney’s Office for the District of Delaware; (k) the attorneys general for all 50 states and the

         District of Columbia; (l) the United States Department of Justice; (m) the Internal Revenue

         Service; (n) the Securities and Exchange Commission; (o) the United States Drug Enforcement

         Agency; (p) the United States Food and Drug Administration; (q) the Banks; and (r) all parties

         requesting notice pursuant to Bankruptcy Rule 2002.           The Debtors submit that, under the

         circumstances, no other or further notice is required.
26723873.1
                                                          36
         US-DOCS\116631501
                       Case 20-11662-KBO         Doc 227      Filed 07/01/20   Page 37 of 37




                  WHEREFORE, the Debtors respectfully request that the Court enter the Bidding

         Procedures Order, granting the relief requested in this Motion and such other relief as may be just

         and proper.

         Dated: July 1, 2020
                Wilmington, Delaware


             YOUNG CONAWAY STARGATT &                          LATHAM & WATKINS LLP
             TAYLOR, LLP                                       Richard A. Levy (admitted pro hac vice)
                                                               Caroline A. Reckler (admitted pro hac vice)
                                                               Asif Attarwala (admitted pro hac vice)
              /s/ Joseph M. Mulvihill                          Brett V. Newman (admitted pro hac vice)
             Michael R. Nestor (No. 3526)                      330 North Wabash Avenue, Suite 2800
             Kara Hammond Coyle (No. 4410)                     Chicago, Illinois 60611
             Andrew L. Magaziner (No. 5426)                    Telephone: (312) 876-7700
             Joseph M. Mulvihill (No. 6061)                    Facsimile: (312) 993-9767
             Rodney Square                                     Email:        richard.levy@lw.com
             1000 North King Street                                          caroline.reckler@lw.com
             Wilmington, Delaware 19801                                      asif.attarwala@lw.com
             Telephone: (302) 571-6600                                       brett.newman@lw.com
             Facsimile: (302) 571-1253
             Email:        mnestor@ycst.com                    - and -
                           kcoyle@ycst.com
                           amagaziner@ycst.com                 George A. Davis (admitted pro hac vice)
                           jmulvihill@ycst.com                 Andrew C. Ambruoso (admitted pro hac vice)
                                                               Jeffrey T. Mispagel (admitted pro hac vice)
                                                               885 Third Avenue
                                                               New York, New York 10022
                                                               Telephone: (212) 906-1200
                                                               Facsimile: (212) 751-4864
                                                               Email:        george.davis@lw.com
                                                                             andrew.ambruoso@lw.com
                                                                             jeffrey.mispagel@lw.com


                              Proposed Counsel for Debtors and Debtors in Possession




26723873.1
                                                         37
         US-DOCS\116631501
